IN THE SUPREME COURT OF IOWA

                                 No. 19–2112

           Submitted September 16, 2021—Filed October 22, 2021

STATE OF IOWA,

      Appellee,

vs.

JAMES PAUL VANDERMARK,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, William P. Kelly,

Judge.



      The defendant appeals from his conviction of willful injury causing bodily

injury, claiming the district court impermissibly permitted the State to amend

the trial information filed against him. DECISION OF COURT OF APPEALS

AFFIRMED IN PART AND VACATED IN PART; DISTRICT COURT JUDGMENT

REVERSED, SENTENCE VACATED, AND REMANDED.



      McDonald, J., delivered the opinion of the court, in which Appel, Oxley,

and McDermott, JJ., joined. Mansfield, J., filed a dissenting opinion, in which

Christensen, C.J., and Waterman, J., joined.
                                       2


      Daniel M. Northfield, Urbandale, for appellant.



      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.
                                            3


McDONALD, Justice.

      This court has taken a “relatively narrow view” of the circumstances under

which the state may amend a trial information. State v. Sharpe, 304 N.W.2d 220,

222 (Iowa 1981). The district court “may” allow an amendment to correct “errors

or omissions” in a trial information. Iowa R. Crim. P. 2.4(8)(a); see State v.

Maghee, 573 N.W.2d 1, 5 (Iowa 1997).1 However, “[a]mendment is not allowed”

if the amendment charges a “wholly new and different offense” or if it prejudices

the “substantial rights of the defendant.” Iowa R. Crim. P. 2.4(8)(a). The question

presented in this appeal is whether the district court erred in deviating from the

relatively narrow view in allowing the State to amend a charge of assault causing

bodily injury to a charge of willful injury causing bodily injury.

                                            I.

      The offense conduct is largely undisputed. On April 10, 2019, Edgar

Rodriguez and his spouse were seated in a hospital waiting room with their son

to see a doctor. The defendant, James Vandermark, entered the waiting room,

approached Rodriguez, punched Rodriguez in the face and head between seven

and ten times, and then turned and left the hospital. Rodriguez was left with

marks to his face and head, including a black eye. Rodriguez testified he still

feels that his nose is crooked.

      The State charged Vandermark with assault causing bodily injury, a

serious misdemeanor, in violation of Iowa Code section 708.2(2) (2019),



       1Although the rule refers solely to indictments, it is equally applicable to trial

informations. Iowa R. Crim. P. 2.5(5); State v. Brothern, 832 N.W.2d 187, 192 (Iowa 2013).
                                        4


punishable by a term of incarceration not to exceed one year. One week prior to

trial, the State moved to amend the trial information to charge Vandermark with

willful injury causing bodily injury, a class “D” felony, in violation of Iowa Code

section 708.4(2), punishable by a term of incarceration not to exceed five years.

At the same time, the State provided notice it would seek a habitual offender

enhancement pursuant to Iowa Code section 902.8, enhancing the punishment

for the felony offense to an indeterminate term of incarceration not to exceed

fifteen years with a mandatory minimum sentence of three years.

      The motion to amend was argued and decided on the day of trial. The State

argued the amended charge was not wholly new and different because it arose

out of the same facts noticed in the minutes of testimony. On the same basis,

the State argued Vandermark would not suffer any prejudice as a result of

allowing the amendment. Vandermark contended the amended charge was

wholly new and different because it increased the potential punishment and

required proof of different elements. The district court agreed with the State,

concluding that the amendment should be allowed because the amended charge

included additional elements that made the State’s case more difficult to prove,

the elements were “substantially similar,” and the underlying facts (such as the

date, time, place, defendant, and victim) remained the same. The district court

also denied Vandermark’s motion to continue trial to prepare a defense against

the new charge.

      The case proceeded to trial, and the jury found Vandermark guilty of willful

injury causing bodily injury. After the verdict, Vandermark waived his right to
                                        5


trial on the habitual offender enhancement. Subsequent to the jury’s verdict but

prior to sentencing, Vandermark was convicted of misdemeanor assault and

harassment in two unrelated cases. At a combined sentencing hearing for all

three convictions, the district court imposed the fifteen-year sentence for the

conviction of willful injury causing bodily injury, said sentence to run

consecutive to one of the misdemeanor sentences and concurrent to the other.

      Vandermark timely appealed, and we transferred the matter to the court

of appeals. On appeal, Vandermark argued there was insufficient evidence to

support his conviction for willful injury, the district court erred in granting the

State’s motion to amend the trial information, the district court abused its

discretion in denying him a continuance to prepare his defense against the new

charge, and the district court abused its discretion in imposing sentence.

      The court of appeals affirmed Vandermark’s conviction and sentence. The

court of appeals held there was sufficient evidence to support the jury’s verdict.

With respect to the motion to amend, the court of appeals affirmed the decision

of the district court. Relying on State v. Brisco, 816 N.W.2d 415 (Iowa Ct. App.

2012), the court of appeals reasoned the amended charge of willful injury was

not wholly new and different from the original assault charge because the

“amended charge referenced the same time, date, place, and alleged actions, was

within the same assault classification, did not involve additional witnesses, and

was supported by the original minutes of testimony.” The court of appeals

reasoned Vandermark did not suffer any prejudice because he was offered the

opportunity to plead guilty without the habitual offender enhancement prior to
                                          6


trial and because he did not assert the amendment forced any change in his trial

strategy. The court of appeals held the district court did not abuse its discretion

in denying Vandermark’s motion to continue trial. Finally, the court of appeals

held the district court did not abuse its sentencing discretion.

      We granted Vandermark’s application for further review. “On further

review, we have the discretion to review any issue raised on appeal.” Burton v.

Hilltop Care Ctr., 813 N.W.2d 250, 255 (Iowa 2012) (quoting State v. Marin, 788

N.W.2d 833, 836 (Iowa 2010), overruled on other grounds by Alcala v. Marriott

Int’l, Inc., 880 N.W.2d 699 (Iowa 2016)). We exercise our discretion to review only

the district court’s ruling on the motion to amend the trial information. The court

of appeals decision is final as to all other issues.

                                         II.

      The district court must disallow the State’s motion to amend a trial

information if the amendment charges a “wholly new and different offense” or if

the amendment prejudices the “substantial rights of the defendant.” Iowa R.

Crim. P. 2.4(8)(a). Whether an amendment charges a wholly new and different

offense or prejudices the substantial rights of the defendant are questions of law,

and our review is for the correction of legal error. See Maghee, 573 N.W.2d at 5.

      What constitutes and does not constitute a wholly new and different

offense is well established. Forty years ago, in State v. Sharpe, we held an

amendment charged a wholly new and different offense where the amended

charge both increased the potential punishment and charged an offense with

different or additional elements. Sharpe, 304 N.W.2d at 222–23.
                                        7


      We have also been clear on what does not constitute a wholly new and

different offense. An offense is not wholly new and different where the

amendment charges the same base prohibition but alleges “different means” of

committing the same base prohibition. Id.; see State v. Schertz, 330 N.W.2d 1,

2–3 (Iowa 1983) (allowing amendment to charge a different means of committing

kidnapping in the first degree); State v. Williams, 305 N.W.2d 428, 431 (Iowa

1981) (“Nevertheless, the effect of the amendment was not to add another offense

but to merely add a new means of committing the same offense, drug trafficking,

and is permissible . . . .”). Nor is an offense wholly new and different where the

amendment charges the same prohibition but adds a predicate or predicates for

enhanced punishment in the context of drug trafficking or recidivist statutes.

See, e.g., Maghee, 573 N.W.2d at 5 (“We agree with the State that under these

circumstances the amendment did not charge a ‘wholly new or different offense.’

Rather, the amendment charged the same offense but with a larger amount of

drugs involved resulting in a potentially more severe sentence.”); State v. Berney,

378 N.W.2d 915, 919 (Iowa 1985) (holding that amendment alleging defendant

to be a habitual offender did not define a new crime but merely constituted a

predicate for enhanced punishment), overruled on other grounds by State v.

Bruce, 795 N.W.2d 1 (Iowa 2011).

      Here, the proposed amendment charged a wholly new and different offense

within the meaning of rule 2.4(8)(a) and our cases interpreting the same, and the

district court erred in allowing the amendment. First, the amendment increased

the level of punishment from a term of incarceration not to exceed one year to
                                         8


an indeterminate term of incarceration not to exceed five years and the maximum

fine from $1,875 to $7,500. Compare Iowa Code § 903.1(1)(b) (maximum

sentences for misdemeanors), with id. § 902.9(1)(e) (maximum sentences for

felonies). Second, the amended charge altered the elements of the offense. To

prove assault causing bodily injury, the State was required to prove, among other

things, that Vandermark acted with the specific intent to cause pain or injury to

the victim, to result in physical contact that would be insulting or offensive to

the victim, or to place the victim in fear of physical contact that would be

injurious or offensive. Id. § 708.1(1)–(2). To prove Vandermark committed willful

injury, the State was required to prove, among other things, that he acted with

the specific intent to cause serious injury to the victim. Id. § 708.4. The elements

of the two offenses are different. Contrary to the district court’s reasoning, it is

immaterial that the additional or different element(s) makes the State’s case

more difficult to prove. See, e.g., Sharpe, 304 N.W.2d at 223 (holding amendment

to allege first-degree murder was improper even though it required proof of

additional elements compared to second-degree murder).

      The State disagrees that the crimes contain different elements, arguing the

offenses are essentially the same because both crimes require proof of specific

intent. While the State is correct in asserting both the original and amended

charge include a specific intent element, the State’s argument is nonetheless

unavailing because the result a defendant must specifically intend is different.

The willful injury offense requires proof the defendant acted with specific intent

to cause an injury of great severity. Specifically, the defendant must act with the
                                        9


intent to cause a “[d]isabling mental illness” or a bodily injury that “[c]reates a

substantial risk of death,” “[c]auses serious permanent disfigurement,” or

“[c]auses protracted loss or impairment of the function of any bodily member or

organ.” Iowa Code § 702.18 (defining a “serious injury”). The intent to cause a

serious injury is not an element of assault causing bodily injury. The specific

intent elements are thus different.

      In concluding that the charge of willful injury causing bodily injury was

not wholly new and different from assault causing bodily injury, the court of

appeals relied on State v. Brisco. In that case, the defendant was charged with

two counts of delivery of a controlled substance, crack cocaine, in violation of

Iowa Code section 124.401. Brisco, 816 N.W.2d at 416. The state was granted

leave to amend the trial information to charge the defendant with two counts of

delivery of a controlled substance, marijuana. Id. The Brisco court reasoned the

amendment was permissible for several reasons. First, the amended trial

information charged the same “base prohibition” and merely alleged different

means of committing the same offense, drug trafficking. See id. at 418–19. This

conclusion was consistent with our caselaw that section 124.401 “defines one

offense, drug trafficking, and enumerates numerous alternative means of

committing it.” State v. Abrahamson, 746 N.W.2d 270, 276 n.6 (Iowa 2008).

Second, the defendant “faced a lesser penalty under the amended information”

rather than a greater penalty. Brisco, 816 N.W.2d at 419. Third, the Brisco court

stated the amended trial information was permissible because it “contained the

same times, dates, and places of the alleged offenses. The State’s theory of the
                                               10


offenses and the defenses would be identical under each.” Id. The court of

appeals seized on this last portion of Brisco in concluding that the amendment

in this case was proper.

       We conclude the court of appeals erred in relying on this language in Brisco

because the statement was an incorrect statement of law with respect to what

constitutes a wholly new and different offense. Other than predicates for

enhanced sentencing under drug trafficking and recidivist statutes, we have

focused on whether the new charge increases the potential punishment and

requires proof of different or additional elements. See Maghee, 573 N.W.2d at 5–

6; Sharpe, 304 N.W.2d at 223. The court of appeals erred in holding otherwise.2

       The State argues, and the dissent agrees, this court should reject the

bright-line rule announced in Sharpe and adopt a more holistic, ad hoc approach

in determining whether an amendment is wholly new and different. We decline


       2While    the court of appeals erred in relying on this language in Brisco to determine
whether the amendment charged a wholly new and different offense, we note these additional
considerations listed in Brisco may be relevant in determining whether an amendment would
prejudice the substantial rights of a defendant. “An amendment prejudices the substantial rights
of the defendant if it creates such surprise that the defendant would have to change trial strategy
to meet the charge in the amended information.” Maghee, 573 N.W.2d at 6. Relevant to this
inquiry is whether the defendant had notice of facts that would support the amendment, whether
the defendant was prepared to defend against the charge as amended or sought a continuance,
and whether the amendment would change the defense strategy. See id. With respect to the effect
of surprise on defense strategy, “the critical test . . . is whether the defense’s challenge to the
prosecution’s evidence and presentation of its own evidence will have the same bearing upon the
amended pleading as the original pleading, and that may not always be the case even when the
defense was previously aware of the factual basis of the amendment.” 5 Wayne R. LaFave et al.,
Criminal Procedure § 19.5(b) (4th ed. 2020) [hereinafter LaFave] (footnote omitted). Prejudice may
also arise “if the defendant had no prior notice of the State’s plan to amend and would have pled
guilty had he or she known of that plan before trial.” State v. Brothern, 832 N.W.2d 187, 196
(Iowa 2013). If an amendment does surprise the defendant, prejudice “ordinarily may be avoided
by granting a continuance.” 5 LaFave § 19.5(b); see Schertz, 330 N.W.2d at 2–3. Because we have
already concluded that the amendment of the trial information from assault causing bodily injury
to a charge of willful injury causing bodily injury asserted a wholly new and different offense, we
need not resolve the question whether Vandermark would have suffered prejudice in allowing
the amendment. See Maghee, 573 N.W.2d at 6; Williams, 305 N.W.2d at 431.
                                        11


to do so. The bright-line rule announced in Sharpe, and reaffirmed here today,

protects the role of the courts in screening criminal charges, promotes

consistency in the application of the criminal rules, is the majority rule in this

country, and is of long-standing.

      The bright-line rule announced in Sharpe “protect[s] the role of the agency

that screened the charge, whether the grand jury in the case of an indictment or

the magistrate in the case of an information.” 5 Wayne R. LaFave et al., Criminal

Procedure § 19.5(b) (4th ed. 2020) [hereinafter LaFave]. Specifically, Iowa Rule of

Criminal Procedure 2.5(4) provides that a trial information must be screened and

approved by a judge or magistrate prior to filing. In exercising the screening

function, the judge or magistrate must find “that the evidence contained in the

information and the minutes of evidence, if unexplained, would warrant a

conviction by the trial jury.” Iowa R. Crim. P. 2.5(4). Once a neutral and detached

decision-maker has determined that the state has identified evidence sufficient

to charge a defendant with a particular offense with a particular punishment,

the state should not be at liberty to supplant that determination and charge the

defendant with a different crime subject to greater punishment. See State v.

McKeehan, 894 S.W.2d 216, 223 (Mo. Ct. App. 1995) (“In considering whether

an amended information charges a new or different offense, courts have

considered the charge upon which a preliminary hearing was granted.”). Allowing

the state to amend a judicially-approved trial information to charge an offense

with different elements and different punishments works an end-run around rule

2.5(4) and the judicial officers that screened and approved the original trial
                                        12


information. It would add to the already great discretion afforded the prosecutor

in charging the criminal defendant. See Sharpe, 304 N.W.2d at 223. As we stated

in Sharpe, “[w]e do not believe the legislature intended to invest such wide

discretion” under rule 2.4(8)(a). Id.

      Second, Sharpe better promotes consistency in the administration of

justice than the rule articulated in Brisco and advanced by the State and dissent.

Comparison of the elements and potential punishments for different offenses is

a straightforward exercise that can be accomplished in an objective and

consistent manner. In contrast, requiring the district court to evaluate the

minutes of testimony, the underlying facts, and the litigants’ theories and trial

strategies (which they may understandably be reluctant to disclose) and

determine how those theories and strategies will be affected by a proposed

amendment is a much more subjective undertaking. This more subjective

undertaking would result in inconsistent determinations across the state of what

constitutes a new and different offense. This is particularly true given that the

trial court judge is frequently new to the file at the time of trial and may have

had only a few minutes to become familiar with the facts of the case as alleged.

      Third, these administration-of-justice concerns have led the majority of

jurisdictions to adopt a narrow, elements-based approach similar to our rule in

Sharpe. See 5 LaFave § 19.5(b) (“[M]ost courts will apply the . . . standard that

looks to the elements of crime in determining whether two statutes proscribe the

same offense.”); see also, e.g., Fleming v. State, 814 So. 2d 310, 311 (Ala. Crim.

App. 2001) (“The offense of first-degree receiving stolen property is not
                                        13


encompassed within the offense of first-degree theft charged in the indictment.

They are separate and distinct offenses.”); State v. Montes Flores, 428 P.3d 502,

506 (Ariz. Ct. App. 2018) (stating the charging document “ ‘limits the trial to the

specific charge or charges’ alleged” and that an amendment that alleges an

offense with “materially different elements” is disallowed (quoting Ariz. R. Crim.

P. 13.5(b))); State v. Matautia, 912 P.2d 573, 580 (Haw. Ct. App. 1996) (“Because

driving without a license is not a lesser included offense of driving while license

suspended under any of the three tests, the amended charge against Defendant

alleged an ‘additional or different offense’ and was thus improper . . . .”),

overruled on other grounds by State v. Castillon, 398 P.3d 831 (Haw. Ct. App.

2017); State v. Westgate, 148 A.3d 716, 724 (Me. 2016) (stating amendment is

prohibited if it changes the grade of the offense); State v. Barthman, 917 N.W.2d

119, 125–26 (Minn. Ct. App. 2018) (“An amendment charges a different offense

if it ‘affects an essential element of the charged offense.’ ” (quoting State v.

Guerra, 562 N.W.2d 10, 13 (Minn. Ct. App. 1997))), affirmed on other grounds,

938 N.W.2d 257 (Minn. 2020); State v. Simpson, 846 S.W.2d 724, 727 (Mo. 1993)

(en banc) (amended charge of class “A” felony forcible rape was a different offense

from original charge of class “B” felony rape because the former included an the

additional element of displaying a dangerous instrument in a threatening

manner); State v. Pemberton, 930 N.W.2d 125, 130 (N.D. 2019) (holding the

district court abused its discretion in allowing amendment that “modified the

elements”); State v. Mullins, 705 N.E.2d 709, 710 (Ohio Ct. App. 1997) (stating

amendment is disallowed where it “contain[s] different elements which require
                                        14


independent proof”); Tillman v. Cook, 855 P.2d 211, 215 (Utah 1993) (“Whether

an amendment charges an additional or different offense turns on whether

different elements are required to prove the offense charged in the amended

information or whether the offense charged in the amended information

increased the potential punishment from that originally charged.”).

      Finally, stare decisis dictates that we should not disturb our decision in

Sharpe. “Stare decisis alone dictates continued adherence to our precedent

absent a compelling reason to change the law.” Book v. Doublestar Dongfeng Tyre

Co., 860 N.W.2d 576, 594 (Iowa 2015). Sharpe has not proved to be unworkable

in the four decades since it was decided—as evidenced by the relatively small

number of cases involving the issue that the state’s appellate courts have faced.

See Youngblut v. Youngblut, 945 N.W.2d 25, 45 (Iowa 2020) (McDonald, J.,

dissenting) (“The absence of litigation regarding the issue is strong evidence the

. . . rule has been administered without much difficulty in the district courts for

almost three decades despite its dubious logic.”). The State has not demonstrated

a compelling reason to depart from our precedent here.

                                        III.

      This brings us to the question of remedy. When a defendant is sentenced

for multiple offenses and a portion of the sentence is vacated, “we may vacate

the invalid part without disturbing the rest of the sentence.” State v. Keutla, 798

N.W.2d 731, 735 (Iowa 2011) (citing State v. Krivolavy, 258 N.W.2d 157, 158

(Iowa 1977)). “We are not, however, required to do so and may remand for

resentencing” even if the sentences are severable. Id. Remand for resentencing
                                       15


is appropriate when the district court considered the sentences to be

interconnected in imposing them. Id.; see State v. Madsen, 813 N.W.2d 714, 730

(Iowa 2012).

      On this record, we conclude that the district court’s sentencing on the

misdemeanor convictions was closely tied to its sentencing on willful injury

causing bodily injury. This is particularly true since one misdemeanor sentence

was imposed concurrent with the sentence for willful injury causing bodily

injury, while the other was imposed consecutively. We therefore vacate

Vandermark’s conviction and sentence for willful injury causing bodily injury,

vacate the misdemeanor sentences, and remand this matter for further

proceedings, including resentencing on Vandermark’s remaining convictions.

See Madsen, 813 N.W.2d at 730; Keutla, 798 N.W.2d at 735.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT REVERSED, SENTENCE

VACATED, AND REMANDED.

      Appel, Oxley, and McDermott, JJ., join this opinion. Mansfield, J., files a

dissenting opinion, in which Christensen, C.J., and Waterman, J., join.
                                              16


                                                        #19–2112, State v. Vandermark

MANSFIELD, Justice (dissenting).

      I respectfully dissent and would affirm James Vandermark’s conviction for

willful injury causing serious injury. The majority opinion disregards the plain

text of the rule and our own body of precedent. Instead, the majority rule picks

out one case, State v. Sharpe, 304 N.W.2d 220 (Iowa 1981), and casts aside our

subsequent decisions that qualified Sharpe. See State v. Maghee, 573 N.W.2d 1

(Iowa 1997); State v. Berney, 378 N.W.2d 915 (Iowa 1985), overruled on other

grounds by State v. Bruce, 795 N.W.2d 1 (Iowa 2011); State v. Williams, 305

N.W.2d 428 (Iowa 1981). The majority’s approach also leads to a questionable

policy outcome. What public policy is served by requiring the State to start over

with a new prosecution?3

      I agree that our caselaw in this area is in need of clarification. But I would

opt for a different approach than the majority’s.

      I. “Wholly New and Different Offense.”

      Iowa Rule of Criminal Procedure 2.4(8)(a) permits amendments to the trial

information to correct errors or omissions of form or substance unless the

amendment prejudices substantial rights of the defendant or charges “a wholly

new and different offense.”

      One week before trial, the State moved to amend the information from

assault causing bodily injury, a serious misdemeanor in violation of Iowa Code




      3The   statute of limitations has not run. See Iowa Code § 802.3.
                                        17


section 708.2(2), to willful injury causing bodily injury, a class “D” felony in

violation of section 708.4(2). The State also provided notice it would seek a

habitual offender enhancement against Vandermark, who has substantial prior

record of crimes of physical violence. The district court granted the motion.

      Of course, as before, the case involved the same incident—namely,

Vandermark’s unprovoked beating of Edgar Rodriguez while Rodriguez was

sitting in a hospital waiting room. The trial of this straightforward case took only

a day and a half.

      The defendant does not make a serious argument that he was prejudiced

by the amendment. “An amendment prejudices the substantial rights of the

defendant if it creates such surprise that the defendant would have to change

trial strategy to meet the charge in the amended information.” Maghee, 573

N.W.2d at 6. Vandermark does not claim surprise.

      So that leaves the issue of whether the amended trial information charged

a wholly new and different offense.

      Both the original charge and the amended charge were crimes within

chapter 708, the assault chapter of the Iowa criminal code. For purposes of this

case, the only difference between the two charges is that the section 708.4(2)

charge came with a stiffer penalty and higher burden of proof—i.e., intent “to

cause serious injury” as opposed to intent “to cause pain or injury.” Compare

Iowa Code § 708.4(2), with § 708.1(2)(a). In fact, at trial the original section

708.1(2)(a) charge was submitted as a lesser included offense of the amended

section 708.4(2) charge.
                                              18


       Using our starting point as the text of rule 2.4(8)(a), we need to decide

whether this was a wholly new and different offense. It doesn’t sound that way

to me. It’s the same incident, the same conduct (a physical assault), and the

same consequence (bodily injury). The only difference is that the State had to

prove intent to cause serious injury rather than intent to cause injury (or pain).

Ask a person on the street whether this strikes them as “wholly new and

different,” and I think they would say no.4

       II. The Majority’s Too Selective View of Precedent.

       We have decided about a half dozen cases on the meaning of “wholly new

and different offense.” Unfortunately, the majority wrongfully elevates the first

case and downplays all the others.

       The first case was Sharpe, 304 N.W.2d 220. In Sharpe, the trial court had

allowed the state to amend the trial information from second-degree murder to

first-degree murder. Id. at 222. We said that was improper because first-degree

murder was a “wholly new and different offense” from second-degree murder. Id.

at 223. We rejected the state’s view that the amended charge was not wholly new

and different because second-degree murder was merely a lesser included

offense of first-degree murder. Id. We seemed to indicate that an amendment

should be rejected whenever two things were true in combination: the new



       4Iowa’s   unique wording—“wholly new and different”—distinguishes our standard for
amending indictments and informations from the standard used in most jurisdictions. Most
jurisdictions follow Federal Rule of Criminal Procedure 7(e), which prohibits an amendment that
charges “an additional or different offense,” as opposed to a “wholly new and different offense.”
See 5 Wayne R. LaFave et al., Criminal Procedure § 19.5(b), at 368 (4th ed. 2015). Compare Fed.
R. Crim. P. 7(e), with Iowa R. Crim. P. 2.4(8)(a). Thus, I would not be surprised if other
jurisdictions have taken a different interpretive approach than Iowa.
                                        19


offense contained additional elements and there was a great disparity in

punishment (at that time first-degree murder resulted in life imprisonment and

second-degree murder in a twenty-five-year sentence). Id. We also said that

“alleging a different means of committing the crime” would not be a wholly new

and different offense. Id.

      Notably, Sharpe’s entire discussion of amendments was dicta. Because the

jury only found the defendant guilty of second-degree murder, the amendment

didn’t matter. See id. at 225. Any error was harmless. Id.

      Only one month later, we began to qualify Sharpe. In State v. Williams, the

original information charged delivery of marijuana and possession of marijuana

with intent to deliver. 305 N.W.2d at 430. The state was then allowed to amend

the information to add a conspiracy charge. Id. We held that this was permissible

because “the effect of the amendment was not to add another offense but to

merely add a new means of committing the same offense, drug trafficking.” Id.

at 431.

      Two years later, in State v. Schertz, we upheld an amendment of a first-

degree kidnapping trial information to add “an additional alternative, that the

defendants ‘intentionally subject[ed] [the victim] to torture.’ ” 330 N.W.2d 1, 2

(Iowa 1983) (first alteration in original). We explained that this was just “another

means of committing a particular offense,” namely first-degree kidnapping. Id.

      Another two years later, in State v. Berney, we held that the state was

properly permitted to amend its trial information to allege that the defendant

was a habitual offender and therefore subject to increased punishment. 378
                                       20


N.W.2d at 919. We explained that a recidivist law “does not define a separate

crime but merely constitutes a predicate for enhanced punishment.” Id.

      Then, in State v. Maghee, we held that the state could amend a trial

information to increase the quantity of drugs that the defendant was charged

with possessing, thereby transforming the charged crimes from a class “C” felony

to a class “B” felony. 573 N.W.2d at 4–6. We concluded the amendment did not

charge a wholly new and different offense because it merely increased the

amount of drugs involved with a potentially more severe sentence. Id. at 5. We

said that the “elements under the original or amended charges [were] the same,”

even though the penalties were greater. Id.

      Lastly, in State v. Abrahamson, we discussed the relationship between the

speedy trial rule, rule 2.33, and the rule permitting amendment of trial

informations, rule 2.4(8)(a). 746 N.W.2d 270, 274–77 (Iowa 2008). We rejected

“the State’s contention that manufacturing and conspiracy should be viewed as

one offense in furtherance of the State’s interest in amending an information,

but be viewed as separate offenses when defendants seek to enforce their right

to a speedy trial.” Id. at 276.

      Where does this caselaw leave us? Not, in my view, where the majority

lands in this case. One principle is that we allow amendments alleging a different

means of committing the same offense. But “same offense” is interpreted

liberally, at least as to drug offenses. Everything in Iowa Code section 124.401

is apparently deemed one offense.
                                         21


      Also, post-Sharpe cases have not followed Sharpe’s dictum that

amendments to add elements and penalties are improper. Apparently, the state

can amend the trial information to add a new element and a greater penalty if

the new element is an increased quantity of drugs or a prior conviction.

      Finally, we have linked the state’s ability to bring a new charge, despite

the expiration of speedy trial deadlines, to the state’s inability to amend the trial

information to add that same charge. If the trial information can’t be amended

to add a charge, then the state has the option of bringing that charge in a new

case, without being subject to prior speedy trial deadlines.

      I agree the law is somewhat murky and in need of clarification. Contrary

to the dicta in Sharpe, and today’s majority opinion, I would find that an

information can be amended to add an additional element, so long as the result

is to charge basically the same offense. So one assault crime can be elevated to

another assault crime within chapter 708. Of course, the criminal charge must

be based on the same incident as before.

      This result strikes me as logical for several reasons. First, it does not make

sense to me to require the State to start over in that situation. In fact, under the

majority’s rule, the State could bring a charge of assault causing bodily injury,

miss the speedy trial deadline for trying the case, and refile a charge of willful

injury causing bodily injury . . . only to obtain a conviction on the original charge

as a lesser included offense.
                                         22


      Second, the defendant always has the “no prejudice” backstop. If the

amendment will prejudice substantial rights of the defendant, it will not be

allowed. See Iowa R. Crim. P. 2.4(8)(a).

      Third, the majority’s rule may lead to overcharging. That is, to avoid the

possibility of having to start over later, the prosecution may, as they used to say,

“throw the book” at the defendant. Overcharging is unfair to defendants and

unduly complicates trials and plea negotiations.

      The Iowa justice system is not a Ptolemaic universe where we decide a case

and everyone else simply follows us. The reality is more complex. Others follow

our opinions, but they also adapt to them. We need to consider what adaptations

will occur in this case.

      III. The Majority’s Flawed Policy Arguments.

      The majority offers a couple of policy arguments in support of its position.

Both, in my judgment, are flawed.

      First, the majority says its bright-line rule interpretation avoids “an end-

run around rule 2.5(4) and the judicial officers that screened and approved the

original trial information.” But there was no end run here. The district court that

approved the amendment performed the same screening that would have been

required for an original trial information. See id. r. 2.5(4).

      Second, the majority says that its bright-line rule interpretation avoids

subjectivity—specifically, a determination of how “theories and strategies will be

affected by a proposed amendment.” Interesting theory, but the rule itself doesn’t

support it. For one thing, our rule necessarily requires an inquiry into how
                                       23


theories and strategies will be affected under its prejudice prong. See Maghee,

573 N.W.2d at 6. So, bright lines are unattainable. Moreover, the wording “wholly

new and different” is itself spongy. And the majority’s rule interpretation isn’t

really a bright line anyway, since it puts drug offenses in a separate category.

      For the foregoing reasons, I would affirm Vandermark’s conviction and

sentence.

      Christensen, C.J., and Waterman, J., join this dissent.